State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 12, 2016                      521254
________________________________

In the Matter of DERRICK
   REARDON,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   March 29, 2106

Before:   McCarthy, J.P., Egan Jr., Rose, Devine and Mulvey, JJ.

                             __________


     Derrick Reardon, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

     Determination confirmed.     No opinion.

      McCarthy, J.P., Egan Jr., Rose, Devine and Mulvey, JJ.,
concur.
                              -2-                  521254

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court